Citation Nr: 1428429	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for migraine headaches prior to January 8, 2010, and to a disability rating in excess of 10 percent subsequent to January 8, 2010.

2.  Entitlement to a compensable disability rating for ingrown toenails.

3.  Entitlement to service connection for post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1995 and from October 2000 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions dated in May 2010.  The Veteran presented sworn testimony in support of his appeal during a hearing at the RO before a Decision Review Officer in January 2011.

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period the evidence indicates that the Veteran's migraine headaches occur frequently, on a weekly basis, but do not involve characteristic prostrating attacks, and are controlled with over the counter medication.

2.  The Veteran does not have current impairment related to ingrown toenails; whatever residual impairment he may have cannot be viewed as analogous to resection of the metatarsal head, or as equivalent to amputation of the great toe.

3.  The Veteran does not require corticosteroids or other immunosuppressive drugs for treatment of recurrent ingrown toenails, and his recurrent bilateral ingrown great toenails do not affect five percent of his overall skin. 


CONCLUSIONS OF LAW

1.  A disability rating of 10 percent is warranted for migraine headaches prior to January 8, 2010.  38 U.S.C.A. § 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400(o), 4.124a, Diagnostic Code 8100 (2013).

2.  A disability rating greater than 10 percent is not warranted for migraine headaches for any time during the appeal period.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

3.  A compensable disability rating for ingrown toenails is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 4.71a, 4.118, Diagnostic Codes 5280, 7806, 7813 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision involving the grant of service connection for headaches and ingrown toenails by an August 2004 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  More recently, he was provided with notice of information and evidence needed to establish disability ratings and an effective date in letters of February and March 2010.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA treatment records, VA examination reports, the Veteran's written contentions, and his RO hearing testimony.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the appellant's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  If a veteran has an unlisted disability, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific means of listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

	Migraine headaches

Service connection for migraine headaches was granted effective upon the Veteran's discharge from service based upon multiple reports of migraines during service, and the report of a 2004 VA examination which revealed ongoing migraine headaches.  A noncompensable disability rating was assigned at that time.  The current 10 percent disability rating was assigned during the course of this current appeal cycle, but was implemented effective in January 2010.

The Veteran filed the claim for increased ratings for migraine headaches in December 2009.  

The Veteran's VA medical records in 2009 reflect multiple complaints of headaches.  In April 2009, he called to report experiencing slurred speech in conjunction with a headache.  He was told to report to the Emergency Room.  It

does not appear that he did so, however, and no further information about the episode is available.  Evaluations in June 2009 and August 2009 reflect that various etiologies and combinations of etiologies were considered, including possible sinus infection, and the fact that the Veteran was not sleeping with the CPAP machine he was prescribed for his sleep apnea.  Each entry reflects that taking extra strength Tylenol relieved the headaches.  At no point in these medical records are the headaches characterized as migraine headaches.

The Veteran underwent a VA examination in March 2011.  At that time, he complained a headaches two to three times a week, lasting two to four hours each.  He did not have nausea or photophobia with the headaches.  He took Excedrin Migraine for relief.  He explained that he would stay at work, but give himself a break from the computer to help the headaches.  Following the clinical examination, the examiner characterized the headaches as occurring weekly, and noted that the attacks were not prostrating, as ordinary activity was possible.  Continuous medication or prescription medication was not necessary as the over the counter Excedrin provided relief.  The examiner rendered a diagnosis of migraine headaches with no effects on the Veteran's usual occupation, although he avoided usual daily activities during the headaches.  

A single complaint of headaches is recorded in June 2012.  The Veteran phoned the VA to report he was having headaches with blurry vision and eye irritation.  The nurse who answered the phone provided information about glaucoma and advised the Veteran to go to an emergency room for evaluation. 

The rating schedule provides that migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability will be rated as 50 percent disabling.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months are rated as 30 percent disabling.  The Veteran's currently-assigned 10 percent disability rating reflects migraines with characteristic prostrating attacks averaging one in two months over the last several months.  Migraines with less frequent attacks are rated as 0 percent, or noncompensably disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The headaches that are reflected in the Veteran's 2009 medical records appear to have been linked to non-migraine causes, related to his sleep apnea and/or to sinus infections.  Although the medical evidence is inconclusive, it appears that the Veteran's morning headaches may have resolved upon treatment for these other problems.  In any case, the headaches reflected in 2009 do not appear to involve the "characteristic prostrating attacks" required for a higher disability rating under Diagnostic Code 8100.  However, the Board finds that the evidence does support the award of a 10 percent disability rating throughout the appeal period.

The headaches the Veteran described during the August 2011 examination were identified as migraine headaches by the examiner.  Although the Veteran reported that these headaches occurred several times a week, these headaches also do not involve the "characteristic prostrating attacks" required for a higher disability rating under Diagnostic Code 8100.  

Significantly, the Veteran has not contended that his headaches have increased in severity since the 2011 VA examination.  In fact, he has not mentioned his headache problem in correspondence with VA since he perfected his appeal on the issue in February 2011.  Other than the 2009 complaints summarized above, VA treatment records reflect no complaints or treatment for migraine headaches during the time period at issue.  At the time of his pre-surgery anesthesia consultation, a history only of migraine headaches was noted.  He does not require prescription medications for control of his migraine headaches.

Thus, upon review, the Board concludes that the currently-assigned 10 percent disability rating is more nearly analogous to the level of impairment resulting from the Veteran's service-connected migraine headaches.  The preponderance of the evidence is against the assignment of a higher disability rating.


	Ingrown toenails

Service connection for ingrown toenails was granted effective upon the Veteran's discharge from service based upon multiple instances of treatment for ingrown toenails during service, and the report of a 2004 VA examination which revealed an ingrown toenail upon examination.  

The Veteran's VA medical records reflect that he had an infected right ingrown toenail in October 2009.  He was given antibiotics.  This did not resolve the problem, and in November 2009, he underwent a minor outpatient surgical procedure during which the right great toenail was removed and the infected area was debrided.  

The Veteran underwent a VA examination in January 2010.  Upon clinical examination, the examiner described the right great toe as having some discoloration and a slight vertical separation from the nail bed, but with no current signs or symptoms of infection.  The Veteran complained of joint swelling and problems wearing steel toe boots for his employment; however the examiner explained that these complaints were related to his toe joint problems rather than to his ingrown toenail problems.  She rendered a diagnosis of recurrent bilateral ingrown great toenails.   

During the January 2011 RO hearing, the Veteran testified about the November 2009 procedure.  Otherwise, his hearing testimony pertained exclusively to his unrelated bunion and joint problems.

Careful review of the Veteran's voluminous medical records during the pertinent appeal period reveals no other complaints or treatment for ingrown toenails.  The condition is mentioned throughout his medical records by history only.  Furthermore, during the surgical recovery period following both artificial toe joint replacement surgeries in 2010 and 2012, he underwent regular evaluation by podiatrists and physical therapists, without a single complaint or diagnosis of ingrown toenail problems.  

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Because the regulatory rating code does not provide specifically for the evaluation of ingrown toenails, the disability is rated as analogous to hallux valgus, under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  Under this Diagnostic Code, the highest disability rating provided is 10 percent, when surgical resection of the metatarsal head has taken place, of when the impairment is so severe as to be equivalent to amputation of the great toe.  Otherwise, a noncompensable disability rating is assigned.  In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide a no-percent evaluation, a no-percent evaluation will be assigned when the required residuals are not shown.  38 C.F.R. § 4.31.  

The RO has also considered a compensable disability rating under the criteria which govern skin diseases.  For instance, dermatophytosis can be rated as disfigurement of the head, face, or neck, or as dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  Because the Veteran's ingrown toenails by definition do not affect his head, face, or neck, we turn to the criteria for rating dermatitis.  When more than 40 percent of the body is or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required over a twelve month period, a 60 percent disability rating is assigned.  When 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total of six weeks or more, but not constantly during a twelve month period, a 30 percent disability rating is assigned.  When at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a twelve month period, a 10 percent disability rating is assigned.  In cases where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required over a twelve month period, a noncompensable disability rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

In this case, neither of these rating schemes is particularly well-suited to the evaluation of impairment from ingrown toenails.  However, it is clear that neither scheme supports a compensable disability rating in the Veteran's case.  Most important to this conclusion is the evidence showing that the Veteran does not have current impairment related to ingrown toenails.  Whatever residual impairment he may have cannot be viewed as analogous to resection of the metatarsal head, or as equivalent to amputation of the great toe under the diagnostic codes for bony impairment.  Viewed using the skin codes, although he has discoloration and some scarring of the nail bed, because toes are not considered to be visible areas of the body, and thus are not subject to the rating codes providing for the evaluation of disfigurement, it is functional impairment that must be measured here.  He does not require medication related to his ingrown toenails, except for antibiotics in the event of an infection.  As above, he has had a single infectious episode involving an ingrown toenail during the time period at issue.  He has never required corticosteroids or other immunosuppressive drugs for treatment of this condition.  Furthermore, his recurrent bilateral ingrown great toenails do not affect five percent of his overall skin.  None of the criteria for a compensable disability rating under the skin codes have been met either.

The Veteran himself noted in his substantive appeal that he traced his ingrown toenail problems to the boots he had to wear in the Army.  Indeed, upon the 2004 VA examination, painful gait due to ingrown toenails was observed.  There is no allegation or observation of a painful gait related to ingrown toenails at the present time, indicating that his condition has even improved over the years.  As he has been discharged from the Army, and is no longer required to wear the standard-issue military boots, we hope he will avoid further problems with ingrown toenails.  In any case, absent evidence of a chronic, on-going problem with ingrown toenails, or evidence of impairment related to ingrown toenails at any point during the appeal period, the Board finds that the currently-assigned noncompensable disability rating is more appropriate.  

The preponderance of the evidence is against the assignment of a higher disability rating and the benefit sought must be denied.

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Here the Board finds that no referral for extra-schedular consideration is required with regard to the Veteran's headaches and ingrown toenails.  The Veteran's symptom picture fits neatly into the schedular criteria for headaches.  While the schedular criteria used by analogy to evaluate the Veteran's ingrown toenails are an admittedly ungainly fit, because the Veteran has so little impairment related to his ingrown toenails (a single instance during the appeal period), there is no realistic argument that his level of disability and symptomatology have not been considered in arriving at the noncompensable disability rating.  Furthermore, the Veteran has not argued that either his headaches or his toenails cause interference with employment or hospitalization, and neither situation is shown in the evidence of record. 


ORDER

A 10 percent disability rating for migraine headaches is granted prior to January 8, 2010, subject to the laws and regulations governing the award of monetary benefits.

A disability rating greater than 10 percent for migraine headaches is denied for any time during the appeal period.

A compensable disability rating for ingrown toenails is denied.


REMAND

The evidence of record includes a diagnosis of PTSD which was medically linked to the Veteran's reported in-service stressors.  However, the occurrence of his claimed stressors is not verified.  Because the Veteran's claimed stressors are not combat-related, their occurrence and some assurance of his presence at the stressful events must be established for the record.

The Veteran has claimed three stressor events during service.  His knowledge of two suicides during service was debunked upon further research into military records, as no corroboration of the first suicide was found, and the second suicide occurred after the Veteran's discharge from active service.  However, no attempt to verify his third claimed stressor event has been undertaken, as the RO deemed that the Veteran had provided insufficient information to attempt verification.  Upon careful review, the Board disagrees and orders that an attempt at verification should be undertaken.

The Veteran contends that during basic training at Fort Leonard Wood around November 1990, he was engaged in weapons training when a Private C. turned and pointed his weapon toward him and three other solders threatening to kill the four soldiers and himself, apparently because he did not wish to deploy to war in the Persian Gulf.  The Veteran relates that one of the drill sergeants present pleaded with Private C., while another drill sergeant snuck up behind Private C. and tackled him, at which time Private C's weapon discharged and shot the sergeant's hat off his head, grazing the side of his head.  

This event would appear to be the sort of occurrence which would be documented in official Army records, and should be available to a skilled military historians.  It is reasonable that if a soldier threatened other soldiers and in the course of that incident a weapon was discharged grazing a superior officer, then some type of incident report would be filed or perhaps some type of investigation done.  As the Veteran states he was one of four soldiers who were specifically threatened in the incident, his name should be recorded in the documentation of the event.  

Initially, however, the Board notes that the record as it stands contains several other missing pieces.  Although the RO requested the Veteran's official personnel file from the appropriate repositories, the documents received do not include the record detailing the various locations to which the Veteran was posted during his Army career, which is customarily part of his personnel file.  This record should be requested upon remand prior to further research aimed at verifying the Veteran's claimed stressor.  Currently, the only document in the file providing identifying information as to the Veteran's whereabouts in November 1990 is a certificate of achievement dated in March 1991 which reflects that the Veteran was a member of the championship-winning Company M, 226th Quartermaster Battalion basketball team between November 26, 1990, and February 1991.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make another attempt to secure the Veteran's complete service personnel records, including the record detailing the various locations to which the Veteran was posted during his Army career, and all documentation pertaining to the Veteran's basic training, through official channels.

2.  Contact the National Personnel Records Center, and the Joint Services Records Research Center (JSRRC), or any other Agency deemed necessary to locate any incident reports or investigation reports at Fort Leonard Wood in November or December 1990, when the Veteran reports that a Private C. turned and pointed his weapon toward him and three other solders threatening to kill the four soldiers and himself.  All information obtained pursuant to the above request about the Veteran's basic training and subsequent assignment to Company M, 226th Quartermaster Battalion, should be utilized in crafting this request.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Any additional evidentiary development which may become apparent should be accomplished at this point.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


